Citation Nr: 1001681	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-18 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
disabling for residuals of malunion of femur with recurrent 
dislocations, status post right hip arthroplasty.

2.  Entitlement to an initial rating in excess of 30 percent 
disabling for depressive disorder.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  February 2002 from the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was transferred to the Portland, 
Oregon RO in June 2007.  

In May 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Portland RO.  The 
Veteran testified before the undersigned Veterans Law Judge 
in May 2007.  A transcript of these hearings is associated 
with the claims folder.  

In November 2007 the Board remanded this matter to the Agency 
of Original Jurisdiction (AOJ) for further development.  Such 
has been conducted and the case is returned to the Board for 
further consideration.

The appeal of the issue of entitlement to an increased rating 
for the right hip disability is REMANDED to the AOJ via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action is required.


FINDING OF FACT

The Veteran's service-connected psychiatric disability 
consisting of depression has been repeatedly described as 
moderate by medical examiners and has been manifested by such 
symptoms as depressed mood, anxiousness, isolation, 
irritability, memory problems, episodic suicidal ideation 
without plan, and without evidence of active psychosis, and 
Global Assessment of Functioning (GAF) scores attributable to 
depression generally ranging from 52 to 58 with the most 
recent score of 55, and has been found by medical evidence to 
result in occupational and social impairment with reduced 
reliability and productivity due to such symptoms.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for 
depressive disorder have been met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 
4.130; Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Veteran filed his claim for service connection for the 
enumerated issues in May 2000.  Prior to adjudicating this 
claim in February 2002, the RO issued a duty to assist letter 
in April 2001 addressing service connection.  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Subsequent notice regarding the increased rating issues was 
sent in January 2006, March 2006, and November 2007.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  He was given such notice in March 
2006 and again in November 2007.  

Moreover, as regards to the enumerated issues, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, supra, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA, Social Security and private 
medical records were obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination in 
December 2008 addressing the claimed disorder included review 
of the claims folder and examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issue 
decided in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Major depressive disorder is rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9434.  38 
C.F.R. § 4.130 (2009).  A 30 percent rating is warranted for 
social anxiety when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self- care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9403.  A 50 percent rating is assigned under when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The Veteran underwent VA examinations in November 2001 and in 
March 2003, which revealed similar findings and complaints.  
Both examinations revealed he had been married for more than 
20 years and had a history of having worked in the past 10 
years writing government contracts at his home, with an 
income of roughly $20,000 per year.  His complaints were of 
feelings of depression/hopelessness due to being unable to 
participate in physical activities due to his hip.  He 
complained of feeling "caged in" in both examinations.  He 
was unable to do any sort of exercises such as hiking, 
swimming or riding stationary bikes because of his hip.  Both 
examinations revealed he socialized with some friends, 
although he reported in March 2003 feeling that his hip 
disorder adversely impacted his social life because he could 
not go out with friends.  The November 2001 examination noted 
that in addition to depression due to physical limitations, 
he was also depressed by the recent death of a very close 
friend in the attack on the World Trade Center.  He also 
endorsed feeling hopelessness and concentration deficits in 
November 2001, reporting that he sometimes had to re-read 
books to recall what he read.  

The mental status examinations reported in the November 2001 
and March 2003 examinations are nearly identical, with no 
evidence of hallucinations, delusions, or significant 
cognitive impairments.  He was oriented in time, place, 
person and purpose of evaluation in both examinations.  He 
denied any difficulties with psychotic or homicidal thoughts, 
but did admit to suffering episodic suicidal ideations 
without plan.  He complained of chronic dysphoric mood and 
displayed restricted affect in the November 2001 examination, 
while the March 2003 examination reported a full range of 
affect.  He also was noted in November 2001 to apparently 
suffer concentration deficits, being unable to do serial 7s.  
This differed from the March 2003 examination where no 
significant cognitive impairment was shown.  He was reported 
competent to manage his benefits in both examinations.  

The November 2001 examination also addressed PTSD complaints 
for a diagnosis of PTSD which is non service connected.  The 
examiner discussed that the Veteran appears to have symptoms 
of depressive disorder secondary to his hip condition and 
appeared to suffer moderate overall emotional impairment and 
mild social and industrial impairment due to depression and a 
mild PTSD.  The Axis I diagnosis in November 2001 included 
PTSD, chronic and mild and depressive disorder secondary to 
hip condition, chronic and moderate.  The overall GAF score 
was 55, suggesting moderate overall emotional impairment.  
The GAF score specifically assigned for the service connected 
depression was 58, moderate.  

The March 2003 examination discussed that the Veteran 
continued to meet the criteria for moderate depression due to 
his hip.  His symptoms of depression appeared to have 
increased somewhat since the last evaluation.  He was also 
noted to continue to suffer from PTSD, but this was not 
evaluated.  He suffered from moderate social, industrial and 
emotional impairment secondary to depressive disorder 
symptoms.  The Axis I diagnosis was depressive disorder 
secondary to hip condition, chronic and moderate.  His GAF 
score was 52 with moderate overall symptoms of depression.

VA, Social Security and private records reflect no treatment 
for depression.  They do reflect an ongoing problem with 
alcohol in records from 1999 though 2000, which primarily 
address treatment for recurrent hip problems with repeated 
dislocations.  An August 1999 VA record showing screening for 
depression revealed that the Veteran answered "no" to 
questions of whether in the past month he has been bothered 
by feeling depressed or hopeless or of being bothered by 
having little interest/pleasure in doing things.  He also 
denied treatment for depression in the past year.  In May 
2000 he was noted to have requested an anti anxiety 
medication for upcoming dental work.  In an August 2000 VA 
depression screening, he responded "no" to the question of 
being sad or depressed for most of the past year. A December 
2000 Social Security Administration form did reveal the 
Veteran to cite having complaints of his memory being worse, 
as well as trouble expressing his thoughts.  He also reported 
being anxious and depressed from constant pain, with 
complaints of being unable to hike or do other household 
activities and chores.  

Records from 2001 again mostly address ongoing hip problems.  
In a November 2001 VA follow up note he had complaints of 
grief versus depression with situational triggers, following 
September 11, the death of his father in law and the death of 
his cat.  He complained of trouble sleeping and feeling blue.  
His general appearance was in no acute distress and he was 
assessed with mild depression versus grief reaction.  Plans 
included trying Paxil temporarily.  The doctor wanted him to 
take a 6 month course if he elected to take this.  However a 
November 2001 depression screen revealed him to answer "no" 
to being sad or depressed in the past year.  Records from 
2002 also focused mostly on his hip problems, but also noted 
continued problems with alcohol, with records from August 
2002 centering on a right hip surgery after a fall and hip 
dislocation, describing him as having alcoholism and noting 
that his alcohol screen was positive.  Among the August 2002 
records that discussed his alcohol abuse, one of them noted 
that his wife stated that he was very depressed.  The 
treating doctor speculated that he would probably need to 
consider recovery resources and treatment for depression.  
The discharge diagnosis from August 2002 included depression, 
likely significant, but noted that he refused treatment 
asking "why do I need to take another pill?"  Also in 2002 
he was noted to be prescribed Diazepam, an anti anxiety 
medication for dental visits, as noted in July 2002.  

Records from 2003 are silent for any findings significant for 
depression, with ongoing treatment for right hip problems 
noted.  Again he was noted to request Diazepam for dental 
appointments in March 2003 and in November 2003.  Likewise VA 
records in 2004 are silent for any significant finding 
related to depression, with a November 2004 depression screen 
negative, as he answered no to having been depressed or sad 
within the past year.  

Records from 2005 through 2009 also mostly focused on hip 
problems and provided no significant findings or complaints 
of depression.  Depression screening from November 2006 was 
negative for depression as he reported "no" to the question 
of having been depressed or sad most of the year.  A June 
2008 depression screen was also deemed negative, although he 
did answer that over the past 2 weeks he had been bothered 
for several days by having little interest or pleasure in 
doing things, and felt down, depressed and hopeless.  A June 
2009 record revealed his depression screen was negative.  

The Veteran's Social Security records are noted to have given 
a history of his having stopped working in February 1992 due 
to his hip problems, having duties that occasionally entailed 
driving a forklift or move trucks, which he could not do 
because of hip problems.  His work history included 
managerial positions reported from 1978 to 1981 and an 
administrative position as secretary treasurer from 1981 to 
1992.  

The Veteran testified at a May 2004 DRO hearing where he 
primarily discussed the severity of his right hip disability 
and his wife described him as depressed.  However he did not 
recall receiving any treatment or taking any medications for 
depression from his private medical provider.  He did report 
that his VA doctor did treat him for depression for a while 
but he stopped because the medication he was given, when 
combined with the pain medication he regularly made him feel 
"goofier."  He reported feeling "down" because he was no 
longer able to do many activities he used to enjoy or any 
exercise.

The Veteran testified at his May 2007 Travel Board hearing 
that the most depressing thing he had to deal with were that 
he was almost housebound due to his hip problems, and cited 
an inability to do things he used to enjoy.  He reported his 
sleeping was affected by his depression and he woke up 
thinking about things that bother him.  His wife testified 
that he wakes frequently at night and sleeps during the day.  
The Veteran reported that he has lost weight and his wife 
confirmed this.  His wife described him as "cranky."  She 
said that at times when he gets depressed he gets difficult 
to understand as he slurs words.  The Veteran indicated that 
he was not interested in psychiatric medications.  His wife 
stated that he was already on so many medications that make 
him drowsy, that there was fear of interactions.  He denied 
being recommended for psychotherapy or group therapy.  He was 
not taking depressive medications.  He did acknowledge taking 
a sedative before going to the dentist.

The report of the most recent VA examination dated in 
December 2008 again cited similar complaints from those aired 
in earlier examinations, where the Veteran complained of 
feeling like he had "hit a brick wall."  A history of 
treatment for depression secondary to physical disability was 
noted.  His ongoing physical problems with the hip repeatedly 
dislocating was cited, and he reported a chronic sense of 
discouragement and depression associated with the hip 
problems.  His pertinent social history included his 
description of himself as "happy go lucky" in high school, 
with above average grades.  He continued to be married to his 
current wife whom he married in 1978, with a history of a 
brief prior marriage in 1966 that lasted a year.  He 
indicated he had no children with the current wife.  He was 
an avid reader of politics and nonfiction.  He had a couple 
of close friends he saw intermittently for lunch and to 
"mess around with."  He was noted to have last worked in 
1992, with the previous work history of working in a business 
he owned for 22 years, managing trucks and warehouse storage.  
Currently he received Social Security and VA benefits.  

Psychiatric history revealed he took Diazepam before dental 
appointments because he got very nervous and uncomfortable.  
He was able to perform activities of daily living such as 
hygiene, transportation and nutritional needs.  Mental status 
examination revealed he was well groomed, walked with a limp 
and stood up several times in the interview, citing right hip 
pain.  His thought processes were linear, with no psychotic 
features.  Speech was normal.  Again he cited some suicidal 
ideations without apparent intent.  He was given the Beck 
Depression inventory with a score of 34/63.  In it, he 
endorsed hopelessness, guilt, fatigability, loss of appetite, 
irritability, loss of libido, difficulty making decisions, 
feeling unattractive, inability to work, terminal insomnia 
and worry about physical health.  His mood was somewhat sad 
but he did show a full range of affect and appropriate sense 
of humor at various times.  His judgment was intact and he 
had good insight about his emotional symptoms.  The pertinent 
Axis I diagnosis was adjustment disorder with depressed mood, 
chronic, moderate.  His GAF was 55.  

The examiner discussed that the Veteran has experienced 
depression for about 10 years related to his hip disorder.  
The Veteran was noted to state to the examiner that if it 
were not for the hip pain, he probably would not have any 
mood disturbance.  He found himself demoralized and irritated 
due to restrictions from activities because of mobility loss 
and pain.  He related having used to be an avid hiker who 
could no longer do any significant physical activity that had 
previously giving physical and social rewards.  The examiner 
commented that the Veteran's disorder was more accurately 
diagnosed as adjustment disorder with depressed mood.  Both 
his depression and his level of pain directly impacted his 
ability to maintain employment.  However the examiner noted 
the Veteran to state that he was not able to sit still enough 
to use his computer for employment.  The examiner opined that 
the Veteran's pain (from his hip) more so than depression was 
an interfering factor with his ability to be employed.  The 
overall depression rating was of a moderate level based on 
his endorsements made in the Beck Depression inventory.  He 
was competent to handle benefits.  

Based on a review of the evidence the Board finds that the 
evidence supports a grant of an initial 50 percent rating for 
the Veteran's depressive disorder.  His symptoms from this 
disorder more closely resemble the level to where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Of note, the VA examiners in all the 
examinations during the pendency of this appeal have 
classified the depressive disorder as "moderate" in nature 
and have assigned GAF scores attributed to the depressive 
disorder that were within the range of 50-60, further 
suggestive of moderate disability.  

The evidence further suggests that occupational and social 
impairment with reduced reliability and productivity results 
from his depressive disorder, with the evidence showing 
ongoing depressed mood/thoughts and preoccupation about his 
pain limiting most activities.  He has memory problems as 
shown in the records.  He endorsed depressive symptoms 
including hopelessness, guilt, fatigability, loss of 
appetite, irritability, loss of libido, difficulty making 
decisions, feeling unattractive, cannot work at all, terminal 
insomnia and worries about physical health in testing 
conducted in the most recent VA examination of December 2008.  
The records reflect that while the Veteran denied depression 
in 1999 records, he did cite in a December 2000 form to the 
Social Security Administration that he had problems with his 
memory, trouble expressing thoughts and being anxious and 
depressed from constant pain.  

The records also note ongoing problems with alcohol abuse 
from 1999 through 2002, with treatment in August 2002 noting 
that the Veteran was depressed and should consider treatment 
for depression in addition to alcohol.  The records also show 
that the Veteran has been reluctant to treat his depression, 
indicating in August 2001 that he did not want to take any 
more pills than he was already taking.  

His reluctance to treat the depression was further elaborated 
on in the May 2004 DRO and May 2007 hearings where he 
described stopping medication for depression because it made 
him feel worse, and that he was not interested in resuming 
treatment with anti depressant medications in addition to the 
pain medications he currently took.  Thus while the treatment 
records repeatedly show negative depression screens and the 
Veteran has admitted to not undergoing treatment for 
depression, which would suggest only mild symptoms, it 
appears that he may be minimizing symptoms overall based on a 
reluctance to overmedicate.  Thus the findings from the VA 
examinations, particularly the findings from the December 
2008 which included comprehensive testing and which reflect 
moderate symptoms affecting him socially and occupationally, 
are more probative than the negative evidence in this matter.  

As stated above, the evidence reflects that the Veteran's 
depressive disorder symptoms more closely resemble the 
criteria for a 50 percent rating.  There is no evidence that 
the depression resembles the criteria for a 70 percent 
rating.  There is no evidence showing that his symptoms reach 
the level to where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  He is 
shown to be in a long term marriage, with some close friends 
who he visits occasionally for lunch.  He is not shown to 
have any evidence of psychosis and his judgment and insight 
are repeatedly shown to be intact.  While the evidence does 
show fleeting suicidal ideations, there is no evidence of any 
actual intent or plans.  Thus such thoughts are not shown to 
rise to the level that would warrant a 70 percent rating.  

In sum the Board finds that the evidence supports a 50 
percent rating, but no more from initial entitlement.  
Because the severity of the depressive disorder has been 
relatively stable throughout the pendency of this appeal, 
consideration of staged ratings is not warranted.  See 
Fenderson, supra.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected depressive disorder has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  The regular 
schedular rating criteria in this case adequately compensates 
the Veteran's symptoms from his psychiatric disorder which 
include the social and industrial impacts from this 
disability.  

The Veteran is not shown to have been hospitalized for 
depressive disorder and in fact does not currently receive 
even outpatient treatment for this.  There is also not shown 
to be marked interference with employment due to his 
depressive disorder, such as would render impractical the 
application of the regular schedular rating in this instance.  
While the Veteran is currently not employed, the examiner in 
the December 2008 examination pointed stated that the 
interference with employment in this instance was primarily 
due to the hip pain.  Thus marked interference with 
employability due to depressive disorder is not shown.

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation 
for the Veteran's service-connected depressive disorder under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met 
for any period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

An evaluation of 50 percent, but no more, for depressive 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

Regarding the issue of entitlement to an increased rating for 
the right hip disability, the Board finds that Remand is 
necessary to afford adequate adjudication of this issue.  
Since the last VA examination specifically addressing the 
severity of the right hip disorder was conducted in February 
2006, and since the May 2006 VA examination to address the 
relationship between the hip disability and other orthopedic 
problems involving the back and right knee, there is evidence 
to suggest that the Veteran's right hip disability has 
worsened.  The Board notes that when the Veteran was 
undergoing a VA examination of his psychiatric disorder in 
December 2008, he was observed repeatedly getting up and down 
from his chair, citing his right hip disorder for needing to 
repeatedly stand up.  This suggests possible worsening or a 
flare-up since the time of his May 2007 hearing where he was 
observed shifting several times in his chair, but did not 
actually have to get up.  (However this is similar to 
behavior he exhibited at an earlier DRO hearing in May 2004 
when he got up frequently citing hip pain.)  

During the December 2008 VA psychiatric examination, he also 
stated that he was not able to sit still long enough to even 
work on his computer for any length of employment.  This 
clearly is suggestive of worsening from the findings from the 
February 2006 VA examination, where the examiner stated that 
the Veteran's right hip disorder did not preclude sedentary 
employment, as well as the evidence from earlier VA 
examinations of 2001 and 2003 showing he worked at home using 
a computer.  The examiner in the December 2008 psychiatric 
examination also remarked that the Veteran's right hip pain 
rather than depression interfered significantly with his 
employment.  
 
The findings and complaints regarding the right hip raised in 
the VA psychiatric examination reflect that further 
examination from an orthopedic specialist is needed to 
ascertain the current severity of the Veteran's right hip 
disorder, and also to provide an opinion as to the impact of 
the right hip disorder presently has on employment, as the 
current evidence available regarding the potential impact of 
the right hip on employability raises the possibility of the 
right hip disorder warranting extraschedular consideration.  
The Court has held that the determination of whether a 
claimant is entitled to an extraschedular rating under § 
3.321(b) is a three-step inquiry, the responsibility for 
which may be shared among the RO, the Board, and the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  Thune v. Peake, 22 Vet. App. 111.

In view of the foregoing the matter is remanded for the 
following.

1.  All up-to-date VA and private medical 
records should be obtained for inclusion 
in the claims file.

2.  The AOJ should schedule the Veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected right hip disability.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination.  Any 
indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The active and 
passive range of motion of the right hip 
in degrees should be reported.  The 
examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected right hip 
disability.  It is requested that the 
examiner address the following questions:

(a) Does the right hip disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right hip; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
hip due to pain attributable to the 
service-connected disabilities.  
 
(c) The examiner should also comment on 
the impact of the right hip disability on 
the Veteran's ability to obtain and 
maintain employment.  

3.  The AOJ should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above 
actions, the AOJ should review the 
Veteran's claim and determine whether an 
increased rating is warranted.  
Furthermore, the AOJ's consideration of 
referring this claim for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
(2009) must be documented on 
readjudication.  If any determination 
remains adverse to the Veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
contains any additional evidence, 
citations of applicable laws and 
regulations not previously provided, and 
the reasons and bases for the decision.  
The Veteran and his representative should 
be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2009).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


